DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 7: replace the phrase “after the all” with –after all—
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Mark T. Rawls, on 06/03/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Budrean et al. (US 4,562,719 A), Hörtig (US 3,924,437 A), Lee (KR 2010-0093704 A), and Imazu et al. (US 3,945,231 A), fails to anticipate or render obvious in combination the following limitation of claim 1 in combination with the other limitations of the claims:
“the flange receives a pushing pressure when the pushing mold is pushed toward the receiving mold, whereby a flange region is compressed and reduced in thickness” (line 23-24)
Accordingly, the claims are deemed to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JARED O BROWN/Examiner, Art Unit 3725  
                                                                                                                                                                                                                                                                                                                                                                                                  
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725